Citation Nr: 1107852	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 2006, 
for service connection for major depressive disorder and anxiety.

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in 
Detroit, Michigan, which denied service connection for PTSD and 
on appeal from a June 2007 rating decision which granted service 
connection for major depressive disorder and anxiety, effective 
June 2, 2006.  

The Veteran requested a personal hearing before a Member of the 
Board at the RO in his March 2009 substantive appeal.  The 
Veteran's representative, on behalf of the Veteran, withdrew the 
request in a November 2009 submission.  The Board may proceed.  
38 C.F.R. § 20.704(d) (2010).

The Veteran also made a motion, in his March 2009 VA Form 9, for 
revision of a 1982 Board decision which, in pertinent part, 
denied service connection for a neurosis, on the basis of clear 
and unmistakable error.  The Veteran's representative has 
indicated in a February 2011 statement that the Veteran does not 
wish to proceed with the motion at this time and wishes to 
preserve the matter for the future.  The Board will proceed only 
on the issues listed on the cover page.


FINDINGS OF FACT

1.  The Veteran's original claim for an acquired psychiatric 
disability was denied in a February 9, 1982 Board decision.  The 
Veteran was notified of that decision and it is final.

2.  The Veteran's next claim for an acquired psychiatric 
disability was received on October 12, 2004.

3.  Statements of record, including by the Veteran's 
representative, and including a signed statement by the Veteran 
in June 2008, may be reasonably construed as essentially 
withdrawing his appeal for service connection for PTSD, in light 
of the grant of service connection for major depressive disorder 
and anxiety.


CONCLUSIONS OF LAW

1.  An effective date of October 12, 2004, but no earlier, for 
service connection for major depressive disorder and anxiety is 
granted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).

2.  The criteria for withdrawal of the appeal for service 
connection for PTSD by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for an earlier effective 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As will be discussed below, the Board dismisses the service 
connection for PTSD appeal as withdrawn.  There is no amount of 
notice which could change this outcome.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
dismissed the appeal as a matter of law, the notice provisions 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

The earlier effective date appeal arises from a granted claim of 
service connection.  The Veteran is appealing the effective date 
assigned for the grant of service connection for PTSD.  Because 
the June 2007 RO decision granted the Veteran's claim of 
entitlement to service connection, that claim was substantiated.  
His filing of a notice of disagreement to the June 2, 2006 
effective date assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2010).  Rather, the Veteran's appeal as to the effective date 
assigned triggers VA's obligation to advise the Veteran of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

The February 2009 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for assignment of an 
effective date.  The Veteran was thus informed of what was needed 
not only to achieve an effective date for service connection for 
PTSD earlier than that assigned.  

Duty to assist

The Board concludes that VA's duty to assist has been satisfied.  
The Veteran's statements, service treatment records and VA 
medical records are on file.  There is no indication that there 
are outstanding documents.  The Board finds that the claims file 
contains all the evidence necessary to the resolution of this 
claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Earlier Effective Date

The Veteran has asserted that the effective date of service 
connection for major depressive disorder and anxiety disorder 
should be October 15, 1976, the date of receipt of an initial 
claim he asserts was for service connection for depression, to 
include as secondary to service-connected disability.  The 
Veteran's representative asserts that the effective date of 
service connection for major depressive disorder and anxiety 
disorder should be October 12, 2004, the date of receipt of an 
initial claim for PTSD.  For the reasons that follow, the Board 
agrees and grants an effective date of October 12, 2004.

The Veteran filed an initial claim for service connection for 
compensation benefits which was received in January 1969, days 
more than one month after separation from service.  The claim did 
not specifically reference a psychiatric disability.  In a 
statement dated on October 15, 1976, the Veteran requested 
compensation benefits for a "nervous condition."  A February 
1977 rating decision, notice of which was issued in March 1977, 
denied the claim.  No appeal was taken from that determination, 
and it is final.  38 U.S.C.A. § 7105 (West 2002).  In a VA Form 
21-527, Income-Net Worth and Employment Statement dated November 
29, 1979, and received in December 1979, the Veteran requested 
that his "claim be reopened for consideration of service 
connection on my nervous condition as a secondary condition 
brought about due to my service-connected cancer condition."  
That claim was denied by a rating decision dated in May 1980.  
The Veteran appealed the determination to the Board.  The Board 
denied service connection for neurosis in a decision dated, and 
issued to the Veteran, on February 9, 1982.  The Veteran did not 
move for reconsideration of the Board determination at that time.  
The February 9, 1982 Board decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2010).  Thus, the earliest 
effective date possible for the Veteran's service-connected major 
depressive disorder and anxiety could not be prior to February 9, 
1982.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an evaluation 
and an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A claim is a formal or informal communication, 
in writing, requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).

Following the February 9, 1982, Board decision, the Veteran filed 
a claim for service connection for PTSD which was received on 
October 12, 2004.  The RO denied service connection PTSD in an 
October 2005 rating decision.  The Veteran perfected an appeal of 
that determination in a February 2006 VA Form 9.  In that 
submission, the Veteran argued that he should be granted service 
connection for an acquired psychiatric disability, regardless of 
the exact diagnosis.  He also argued that he had presented 
sufficient evidence to reopen his prior claim.  He contended that 
he had major depressive disorder, anxiety and PTSD diagnoses that 
were related to a service-connected disability and were first 
shown inservice in 1968.

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Veteran's representative argues on this basis that 
the Veteran has been attempting to secure service connection for 
an acquired psychiatric disability since 1980, regardless of the 
characterization of the disability.  The Veteran's representative 
argues that the October 12, 2004, claim for service connection 
for PTSD is a claim for the same disability, that the claim 
remains pending and is earlier than the currently assigned 
effective date.  On this basis, the representative argues for 
assignment of October 12, 2004, as the date of service 
connection.  

The Board agrees.  The Veteran's statements co-mingle the various 
diagnoses of psychiatric disability.  The Veteran's February 2006 
submission states that he desired service connection for an 
acquired psychiatric disability, regardless of the specific 
diagnosis.  The Veteran did perfect an appeal as to the PTSD 
claim, which was never forwarded to the Board for resolution.  As 
such, it remained pending at the time the Veteran filed another 
claim for service connection for an acquired psychiatric 
disorder.  The Board finds that the October 12, 2004, claim was 
for a psychiatric disability, however diagnosed, and that such 
was eventually granted service connection in June 2007.  In view 
of the foregoing, the Board concludes that the evidence of record 
supports an effective date of October 12, 2004 for the award of 
service connection for major depressive disorder and anxiety.  
See 38 C.F.R. § 3.400.  

The Board turns to consider whether a claim earlier than October 
12, 2004, is warranted.  The February 1982 Board decision 
prevents assignment of an effective date earlier than February 9, 
1982.  The Veteran communicated several times between February 
1982 and October 2004.  Communications from March and December 
1985, July and August 1991, March 1992, February 2000 and August 
2003 all concern the Veteran's family status and the dependents 
on his service connection award.  There is no mention of a 
psychiatric disability or of any service connection claims.  The 
Veteran filed service connection claims for hearing loss and 
tinnitus in June 2003, with supporting statements in February, 
March and May 2004.  The Veteran also requested a copy of his 
claims file in January 2004.  Of these communications, the only 
one to mention a psychiatric disability is the May 2004 
submission.  The Veteran's representative submitted a copy of 
seven pages of VA treatment records "in support of his claim."  
The records showed a psychiatric service consult response in 
April 2004 showing a provisional diagnosis of depression/PTSD.  
The records also showed a pharmacy educational/counseling 
assessment of the same date which mentions a history of 
"neurosis?PTSD" but which is highlighted to show the Veteran's 
report of difficulty hearing and ringing in his ears since 
service.  

The Board finds that the May 2004 submission is not a claim for 
service connection for an acquired psychiatric disability.  The 
Veteran and his representative did not indicate that the Veteran 
was seeking a benefit other than the hearing loss and tinnitus 
claims.  The records were highlighted to emphasize his hearing 
loss and tinnitus complaints, not his psychiatric complaints.  
The record does not show that the Veteran was considering a 
service connection claim for a psychiatric disability.  The Board 
finds that the May 2004 submission did not reveal an intent to 
seek compensation benefits for a psychiatric disability; thus it 
is not a pending claim for service connection for a psychiatric 
disability prior to October 12, 2004.  

An effective date prior to October 12, 2004, is not warranted.  
See id.  As stated above, the effective date cannot precede 
February 9, 1982, as the Board decision is final.  The Veteran 
did not file a petition to reopen the claim for service 
connection for an acquired psychiatric disability between 
February 9, 1982, and October 12, 2004.  Applying 38 U.S.C.A. 
§ 5110, the earliest effective date is date of receipt of claim, 
here, October 12, 2004.  Applying 38 C.F.R. § 3.400, the earliest 
effective date is date entitlement arose or date of claim, 
whichever is later.  Even if entitlement to service connection 
arose in 1982, the date of receipt of claim is October 12, 2004.  
The Board finds that this date is the earliest effective date 
possible based upon the facts in this case and the law and 
regulations.

The Board is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for the 
award of compensation.  Thus, notwithstanding the appellant's 
assertions as to why an earlier effective date should be 
assigned, the fact remains that the appellant filed his petition 
to reopen a claim for service connection on October 12, 2004, 
which was after the prior decision became final.  In light of 
this fact, the Board concludes that an effective date earlier 
than October 12, 2004 is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
reopened claim for service connection.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).



III. Service Connection - PTSD

The Board's jurisdiction includes only questions of law and fact 
necessary to a decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits by the 
Secretary to veterans or their dependents or survivors.  See 
38 C.F.R. § 20.101(a).  The Veteran perfected an appeal of 
service connection for PTSD, which was mentioned above.  However, 
the Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The Board has found above that the appeal for service connection 
for PTSD was essentially part and parcel of the Veteran's appeal 
for service connection for an acquired psychiatric disability, 
however diagnosed, to include PTSD.  As noted above, the Veteran 
perfected an appeal of the October 2005 rating decision denial of 
service connection for PTSD in a February 2006 VA Form 9.  In 
that submission, the Veteran argued that he should be granted 
service connection for an acquired psychiatric disability, 
regardless of the exact diagnosis.  He also argued that he had 
presented sufficient evidence to reopen his prior claim.  He 
contended that he had major depressive disorder, anxiety and PTSD 
diagnoses that were related to a service-connected disability and 
were first shown in service in 1968.  The scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's 
representative has argued on this basis that the Veteran has been 
attempting to secure service connection for an acquired 
psychiatric disability since 1980, regardless of the 
characterization of the disability.  The RO has granted service 
connection for another acquired psychiatric disability by a 
rating decision dated in June 2007.  The Veteran has provided 
notice of disagreement only as to the effective date of that 
award of service connection.  This is also consistent with his 
statement dated and received in June 2008.  

Where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board has 
awarded an effective date based on the PTSD claim.  The Veteran's 
representative included both the effective date and service 
connection claims in the same discussion of whether the October 
12, 2004, effective date should be assigned, signaling that the 
representative considered the service connection for PTSD claim 
to be incorporated into the same benefit.  As such, the Board 
finds that it is reasonable to construe that statements of record 
essentially represent a request for withdrawal of the appeal for 
service connection for PTSD.  The Board finds that there is no 
remaining question of law or fact necessary to a decision by the 
Secretary that remains on appeal.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.  
The appeal as to service connection for PTSD is dismissed.  See 
38 C.F.R. § 20.101(a).


ORDER

An effective date of October 12, 2004, but no earlier, for 
service connection for major depressive disorder and anxiety is 
granted.  

The appeal as to service connection for PTSD is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


